I agree with all that has been said by my associates in regard to the main demand, but find myself in disagreement with them concerning the reconventional demand.
For more than one hundred years the highest rate of interest permissible under the laws of this State was eight per cent. In 1928 (Act No. 7 of the Special Session) the Legislature increased the maximum interest rate from eight to forty-two per cent. It has since been reduced to thirty per cent (Act 108 of 1940). This radical departure from the long-established public policy of this State suggests that there must have been some very important consideration for the change, but whatever may have been the reason for the enactment of the Small Loan Act, it is evident that the act was adopted with some misgiving, for it limited the amount of loans at this rate to $300, required a bond of $1,000 and for the violation of the provisions of the act declared the loan contract void and also denounced all violations of the act as a misdemeanor punishable by a fine of $500 or imprisonment for six months, either or both. In other words, it seems to me that the Legislature was not entirely convinced of the propriety of giving legal sanction to a charge for the use of money so much greater than that which it had always regarded as usurious. In effect, it said to the money lenders, "thus far shalt thou go and no further". I will close my eyes while you extract the last ounce of your pound of flesh no matter how much "blood and sweat and tears" may be caused thereby and I will shut my ears to the cries of your victims, *Page 51 
but if you take an ounce more than your due or shed a drop of unnecessary blood, I will denounce your contract as a nullity and subject you to fine and imprisonment. Those who violate the terms of the Small Loan Act are not usurers in the ordinary sense of the term. In my opinion their contracts made in wilful disobedience of the law and in the teeth of the penal clause are not only illegal but immoral and cannot support any sort of an obligation natural or otherwise.
I respectfully dissent.